Exhibit 10.2

EXECUTION VERSION

TERMINATION AND REVISED RELATIONSHIP AGREEMENT

This Termination and Revised Relationship Agreement (this “Agreement”) is
entered into as of the 17th day of July 2012 (the “Effective Date”) by and
between Infinity Pharmaceuticals, Inc., a Delaware corporation having its
principal office at 780 Memorial Drive, Cambridge, Massachusetts 02139
(“Infinity”), and Mundipharma International Corporation Limited, a Bermuda
corporation having its principal office at Mundipharma House, 14 Par-la-Ville
Road, P.O. Box HM 2332, Hamilton HM JX, Bermuda (“MICL”).

INTRODUCTION

1. Infinity and MICL are parties to the Strategic Alliance Agreement, dated as
of the 19th day of November 2008 (the “Strategic Alliance Effective Date”), as
amended December 10, 2010 (the “Strategic Alliance Agreement”).

2. Infinity and MICL desire to terminate the Strategic Alliance Agreement and to
enter into a revised relationship on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Infinity and MICL
agree as follows:

ARTICLE I

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

Section 1.1 “Affiliate”. Affiliate shall mean any person, firm, trust,
partnership, corporation, company or other entity or combination thereof, which
directly or indirectly (i) controls a Person, (ii) is controlled by a Person, or
(iii) is under common control with a Person. The terms “control” and
“controlled” mean (x) ownership of fifty percent (50%) or more, including
ownership by trusts with substantially the same beneficial interests, of the
voting and equity rights of such person, firm, trust, partnership, corporation,
company or other entity or combination thereof or (y) the power to direct the
management of such person, firm, trust, partnership, corporation, company or
other entity or combination thereof. “Affiliate” shall not include, in the case
of MICL, The Purdue Frederick Company Inc., a New York corporation.

Section 1.2 “ANDA”. ANDA shall mean any of the following: (a) an Abbreviated New
Drug Application filed with the FDA or any successor applications or procedures;
(b) any counterpart of a U.S. Abbreviated New Drug Application or any successor
applications or procedures that may be filed with the EMEA, MHLW or other
Regulatory Authority outside of the United States, and (c) all supplements and
amendments that may be filed with respect to the foregoing.

Section 1.3“Bcl-2/Bcl-xL”. Bcl-2/Bcl-xL shall mean Bcl-2 or Bcl-xL.



--------------------------------------------------------------------------------

Section 1.4 “Business Day”. Business Day shall mean any day, other than a
Saturday or a Sunday, on which the banks in New York, New York, USA are open for
business.

Section 1.5 “Commercialization” or “Commercialize”. Commercialization or
Commercialize shall mean any activities directed to obtaining pricing and/or
reimbursement approvals, marketing, promoting, distributing, importing, offering
to sell, and/or selling a product (including establishing the price for such
product), after Regulatory Approval for such product has been obtained.

Section 1.6 “Control” or “Controlled”. Control or Controlled, with respect to
any Know-How or Patent Right of a Party, shall mean the possession (whether by
ownership, license (other than pursuant to a license granted under this
Agreement) or otherwise) by such Party or its Affiliates of the ability to grant
to the other Party access to and/or a license under such Know-How or Patent
Right without violating the terms of any agreement with any Third Party existing
as of the Effective Date or thereafter during the Term.

Section 1.7 “Cover”, “Covering” or “Covered”. Cover, Covering or Covered, with
respect to a product, shall mean that, but for a license granted to a Person
under a Valid Claim included in the Patent Rights under which such license is
granted, the Development, Manufacture, Commercialization and/or other use of
such product by such Person as provided hereunder would infringe such Valid
Claim.

Section 1.8 “Develop” or “Development”. Develop or Development shall mean
non-clinical (including pre-clinical) and clinical drug development activities
and related research, including: (i) chemical lead series generation,
(ii) medicinal chemistry, (iii) assay development, (iv) pharmacology studies,
(v) absorption, distribution, metabolism, elimination (ADME) studies,
(vi) toxicology studies, (vii) statistical analysis and report writing,
(viii) test method development and stability testing, (ix) process development,
(x) formulation development, (xi) delivery system development, (xii) molecular
pathology and biomarker development, (xiii) quality assurance and quality
control development, (xiv) compliance related monitoring and activities
(including biometry, data management, drug safety, integrated analysis, and
health and economic research), (xv) manufacture of drug supply (in both active
pharmaceutical ingredient and finished product form) for use in both
pre-clinical activities and clinical trials, (xvi) clinical trials for the
purpose of obtaining or maintaining Regulatory Approval (including
post-marketing and market expansion studies, (xvii) safety related studies and
risk management programs, (xviii) support of investigator-initiated clinical
trials, (xix) new product planning activities, and (xx) regulatory affairs
activities related to all of the foregoing.

Section 1.9 “Discovery Project”. Discovery Project shall mean a drug discovery
research project conducted by Infinity, alone or in collaboration with a Service
Provider or other academic collaborator, at any time during the Prior Term, and
shall include any compounds (i) that were conceived or identified by Infinity or
its Existing Affiliates during the Prior Term, whether or not such compounds
were synthesized, or to any degree characterized, and/or as were recorded in any
Infinity research notebooks or other discovery or scientific documentation
created during the Prior Term, (ii) regardless of the date of conception or
identification, that were in any way studied or advanced by Infinity or its
Existing Affiliates during the Prior Term, and (iii) covered by any issued or
pending patent claims supported by data developed during the

 

2



--------------------------------------------------------------------------------

Prior Term, but shall not include any such project directed to a product
candidate that Interacts with the Hedgehog Pathway, FAAH, Hsp90, Bcl-2/Bcl-xL or
PI3K (PI3K d, PI3Kg or PI3K d/g). Discovery Projects are set forth on Schedule
1.9.

Section 1.10 “EMEA”. EMEA shall mean the European Medicines Agency, and any
successor agency thereto.

Section 1.11 “Executive Officers”. Executive Officers shall mean MICL’s General
Manager (or the officer or employee of MICL then serving in a substantially
equivalent capacity) and Infinity’s Chief Executive Officer (or the officer or
employee of Infinity then serving in a substantially equivalent capacity).

Section 1.12 “Existing Affiliate”. Existing Affiliate shall mean a Person which
was an Affiliate of Infinity at any time during the Prior Term.

Section 1.13 “FAAH”. FAAH shall mean Fatty Acid Amide Hydrolase (also known as
FAAH-1) or FAAH-2.

Section 1.14 “FAAH Products”. FAAH Products shall mean products and product
candidates that (a) are Controlled by Infinity, MICL, Purdue or any of their
respective Affiliates as of the Effective Date, (b) are in existence as of the
Effective Date, and (c) Interact with FAAH.

Section 1.15 “FAAH Termination Agreement”. FAAH Termination Agreement shall mean
the Termination and Revised Relationship Agreement between Infinity and Purdue
dated as of the Effective Date.

Section 1.16 “FAAH U.S. Research and Development Funding”. FAAH U.S. Research
and Development Funding shall mean the funding paid by Purdue to Infinity in
accordance with Section 5.1 of the FUSA Agreement during the Prior Term, in the
amount of $15,908,706.

Section 1.17 “FAAH U.S. Strategic Alliance Agreement” or “FUSA Agreement”. FAAH
U.S. Strategic Alliance Agreement or FUSA Agreement shall mean the Strategic
Alliance Agreement between Infinity and Purdue dated as of the Strategic
Alliance Effective Date.

Section 1.18 “FDA”. FDA shall mean the United States Food and Drug
Administration, or a successor agency thereto.

Section 1.19 “Governmental Authority”. Governmental Authority shall mean any
multinational, federal, state, county, local, municipal or other entity, office,
commission, bureau, agency, political subdivision, instrumentality, branch,
department, authority, board, court, arbitral or other tribunal, official or
officer, exercising executive, judicial, legislative, police, regulatory,
administrative or taxing authority or functions of any nature pertaining to
government.

Section 1.20 “Hedgehog Pathway”. Hedgehog Pathway shall mean all of the
following members of the Hedgehog cell-signaling pathway: (i) all hedgehog
ligands (Sonic, Indian, Desert) and transmembrane transport-like proteins, like
Disp1 or Disp2, involved in the secretion

 

3



--------------------------------------------------------------------------------

of the HH ligand, (ii) Smoothened (Smo), including alternatively spliced forms
and Smo with activating mutations, (iii) all Gli transcription factors (Gli 1,
2, 3), (iv) mutated or unmutated Patched (Ptch) receptor 1 and 2, (v) Cdo, Cdon
and Boc (brother of Cdo), (vi) Suppressor of Fused (SuFu), (vii) Cdc2l1 kinase,
(viii) Hedgehog interacting protein (HHIP), and (ix) ARL13B.

Section 1.21 “Hsp90”. Hsp90 shall mean Heat Shock Protein 90 (Hsp90) and/or
co-chaperones of Heat Shock Protein 90 (e.g., Hip and Hop), but not client
proteins of Heat Shock Protein 90 such as c-Kit and EGFR.

Section 1.22 “IND”. IND shall mean (a) (i) an Investigational New Drug
Application, as defined in the U.S. Federal Food, Drug, and Cosmetic Act, as
amended, and the regulations promulgated thereunder, that is required to be
filed with the FDA before beginning clinical testing of a product in human
subjects, or any successor application or procedure, and (ii) any counterpart of
a U.S. Investigational New Drug Application that may be filed with the EMEA,
MHLW or other Regulatory Authority outside of the United States, and (b) all
supplements and amendments that may be filed with respect to the foregoing.

Section 1.23 “Infinity Know-How”. Infinity Know-How shall mean any Know-How
Controlled by Infinity that is useful to Develop and Commercialize Products.

Section 1.24 “Infinity Patent Rights”. Infinity Patent Rights shall mean Patent
Rights Controlled by Infinity Covering Infinity Know-How.

Section 1.25 “Infinity Territory”. Infinity Territory shall mean (a) from the
Effective Date and for so long as the royalty under Section 4.1(a) is applicable
to Net Sales of Products, all of the countries of the world; and (b) during such
time as the royalty under Section 4.1(b) is applicable, the United States of
America, its territories and possessions.

Section 1.26 “Interact”. Interact shall mean to interact directly with a
specified Target. In the event a product or product candidate directly interacts
with more than one Target, it shall be deemed to Interact with whichever such
Target it interacts with most potently.

Section 1.27 “Know-How”. Know-How shall mean any tangible or intangible
know-how, expertise, discoveries, inventions, information, data (including
preclinical and clinical data generated with respect to the Products in the
course of the Research Program) or materials, including ideas, concepts,
formulas, methods, procedures, designs, technologies, compositions, plans,
applications, preclinical and clinical data, technical data, samples, chemical
compounds and biological materials and all derivatives, modifications and
improvements thereof and Regulatory Approvals and filings therefor.

Section 1.28 “Laws”. Laws shall mean each provision of any then-current
multinational, federal, national, state, county, local, municipal or foreign
law, statute, ordinance, order, writ, code, rule or regulation, promulgated or
issued by any Governmental Authority, as well as with respect to either Party
any binding judgments, decrees, stipulations, injunctions, determinations,
awards or agreements issued by or entered into by such Party with any
Governmental Authority.

 

4



--------------------------------------------------------------------------------

Section 1.29 “Manufacture”. Manufacture shall mean all activities related to the
manufacturing of any product, including test method development and stability
testing, formulation, process development, manufacturing scale-up, manufacturing
for use in non-clinical and clinical studies, manufacturing for commercial sale,
packaging, release of product, quality assurance/quality control development,
quality control testing (including in-process release and stability testing) and
release of product or any component or ingredient thereof, and regulatory
activities related to all of the foregoing.

Section 1.30 “MHLW”. MHLW shall mean the Japanese Ministry of Health, Labor and
Welfare, or a successor agency thereto.

Section 1.31 “MICL Know-How”. MICL Know-How shall mean, solely with respect to
FAAH, (a) any Know-How that: (i) was conceived, reduced to practice or otherwise
created by employees or consultants of MICL or its Affiliates based on and
arising from exposure to Infinity Know-How, (ii) is an analog or a new use of a
product or product candidate developed under the Research Program, and (iii) was
created during the portion of the Prior Term during which MICL had Program
Rights with respect to such product or product candidate; or (b) any information
described in Section 2.2(b)(i).

Section 1.32 “MICL Patent Rights”. MICL Patent Rights shall mean Patent Rights
Controlled by MICL Covering MICL Know-How.

Section 1.33 “NDA”. NDA shall mean an application submitted to a Regulatory
Authority for marketing approval of a product (other than an ANDA), including
(a) a New Drug Application, Product License Application or Biologics License
Application filed with the FDA or any successor applications or procedures,
(b) any counterpart of a U.S. New Drug Application, Product License Application
or Biologics License Application or any successor applications or procedures
that may be filed with the EMEA, MHLW or other Regulatory Authority outside of
the United States, and (c) all supplements and amendments that may be filed with
respect to the foregoing.

Section 1.34 “Net Sales”. Net Sales, with respect to a particular Product in a
particular period, shall mean the gross amount invoiced by Infinity, its
Affiliates and/or its Sublicensees on sales or other dispositions (excluding
sales or dispositions for use in clinical trials or other scientific testing, in
either case for which Infinity, its Affiliates and/or Sublicensees receive no
revenue) of the Product to unrelated Third Parties during such period, less the
following deductions (to the extent included in the gross amount invoiced or
otherwise directly paid or incurred by Infinity, its Affiliates and/or its
Sublicensees):

(a) trade, cash and quantity discounts actually allowed and taken directly with
respect to such sales or other dispositions;

(b) tariffs, duties, excises, sales taxes or other taxes imposed upon and paid
directly with respect to the delivery, sale or use of the Product and included
and separately stated in the applicable invoice (excluding national, state or
local taxes based on income);

(c) allowances for amounts repaid or credited by reason of rejections, defects,
recalls or returns or because of reasonable and customary chargebacks, refunds,
coupons, patient

 

5



--------------------------------------------------------------------------------

co-pay savings cards, rebates (including related administration fees),
wholesaler fee for service, reasonable amounts of physician samples, reasonable
amounts of free products given to indigent patients, retroactive price
reductions or any other items substantially similar in character and substance
to the foregoing, with equitable adjustments to be made from time to time for
any differences between these allowances and actual amounts;

(d) amounts previously included in Net Sales of Products that are written-off by
Infinity as uncollectible in accordance with Infinity’s standard practices for
writing off uncollectible amounts consistently applied; and

(e) freight, insurance and other transportation charges incurred in shipping a
Product to Third Parties, included and separately stated in the applicable
invoice.

There shall be no double-counting in determining the foregoing deductions.

Such amounts shall be determined from the books and records of Infinity, its
Affiliates and/or its Sublicensees, maintained in accordance with applicable
accounting principles (such as U.S. generally accepted accounting principles
(“U.S. GAAP”) and/or International Financial Reporting Standards), consistently
applied.

Section 1.35 “Party”. Party shall mean Infinity or MICL; “Parties” shall mean
Infinity and MICL.

Section 1.36 “Patent Rights”. Patent Rights shall mean United States and
non-U.S. patents, patent applications and/or provisional patent applications,
utility models and utility model applications, design patents or registered
industrial designs and design applications or applications for registration of
industrial designs, and all substitutions, divisionals, continuations,
continuation-in-part applications, continued prosecution applications, reissues,
reexaminations and extensions thereof.

Section 1.37 “Person”. Person shall mean any individual, corporation,
partnership, joint venture, limited liability company, trust, business
association, organization, Governmental Authority, a division or operating group
of any of the foregoing or other entity or organization, including any
successors or assigns (by merger or otherwise) of any such entity.

Section 1.38 “PI3K Products”. PI3K Products shall mean products and product
candidates that are Licensed Compounds or Products (each as defined in the
Development and License Agreement between Intellikine, Inc. and Infinity dated
as of July 7, 2010).

Section 1.39 “Prior Confidentiality Agreement”. Prior Confidentiality Agreement
shall mean the Mutual Confidential Disclosure Agreement, dated August 13, 2008,
between Infinity and an Affiliate of MICL.

Section 1.40 “Prior Term”. Prior Term shall mean the period of time beginning on
the Strategic Alliance Effective Date and ending on the Effective Date.

Section 1.41 “Product”. Product shall mean (a) products and product candidates
that (i) are Controlled by Infinity as of the Effective Date, (ii) are in
existence as of the Effective Date,

 

6



--------------------------------------------------------------------------------

and (iii) Interact with the Hedgehog Pathway, (b) FAAH Products, (c) PI3K
Products, and (d) products and product candidates that (i) are Controlled by
Infinity as of the Effective Date, and (ii) arise out of Discovery Projects.

Section 1.42 “Program Right”. Program Right shall mean (a) Infinity’s right to
Develop, Manufacture and Commercialize Products pursuant to this Agreement; or
(b) the rights that were granted to MICL to Commercialize (as defined in the
Strategic Alliance Agreement) Products (as defined in the Strategic Alliance
Agreement) during the Prior Term pursuant to the Strategic Alliance Agreement.

Section 1.43 “Purdue”. Purdue shall mean Purdue Pharmaceutical Products L.P., a
Delaware limited partnership.

Section 1.44 “Regulatory Approval”. Regulatory Approval shall mean, with respect
to a product, the approval of the applicable Regulatory Authority necessary for
the marketing and sale of such product for a particular indication in a country,
excluding separate pricing and/or reimbursement approvals that may be required
and ANDAs. Regulatory Approval shall also include any “orphan drug” or similar
designation.

Section 1.45 “Regulatory Authority”. Regulatory Authority shall mean a federal,
national, multinational, state, provincial or local regulatory agency,
department, bureau or other governmental entity with authority over the testing,
manufacture, use, storage, import, promotion, marketing or sale of a
pharmaceutical product in a country or territory, including the FDA, EMEA and
MHLW.

Section 1.46 “Regulatory Exclusivity”. Regulatory Exclusivity shall mean the
ability to exclude Third Parties from Manufacturing or Commercializing a product
that could compete with a Product in a country, either through data exclusivity
rights, orphan drug designation, or such other rights conferred by a Regulatory
Authority in such country other than through Patent Rights.

Section 1.47 “Research and Development Funding”. Research and Development
Funding shall mean the funding paid by MICL to Infinity in accordance with
Sections 2.2(d) and/or 5.1 of the Strategic Alliance Agreement during the Prior
Term, in the amount of $244,547,850.

Section 1.48 “Research Program”. Research Program shall mean a program under the
Strategic Alliance Agreement to Develop product candidates under Discovery
Projects (as defined in the Strategic Alliance Agreement) and to Develop
Products during the Prior Term.

Section 1.49 “Royalty Term”. Royalty Term, with respect to each Product in a
particular country, shall mean the period of time commencing on the first
commercial sale of such Product in such country and ending on the last to occur
of (a) the date on which all Infinity Patent Rights and MICL Patent Rights
containing a Valid Claim Covering the Manufacture, Commercialization or other
use of such Product in the country of sale have expired, (b) the date on which
all Infinity Patent Rights and MICL Patent Rights containing a Valid Claim
Covering the Manufacture in the country of actual Manufacture of such Product
have expired, and (c) the expiration of any Regulatory Exclusivity with respect
to such Product in such country.

 

7



--------------------------------------------------------------------------------

Section 1.50 “SEC”. SEC shall mean the United States Securities and Exchange
Commission.

Section 1.51 “Securities Purchase Agreement”. Securities Purchase Agreement
shall mean the Securities Purchase Agreement between Infinity, Purdue Pharma
L.P., and, solely with respect to Sections 4 to 10 therein, Beacon Company and
Rosebay Medical Company L.P., dated as of the Effective Date.

Section 1.52 “Service Providers”. Service Providers shall mean (a) with respect
to either Party, contract employees, consultants and similar Persons who conduct
activities on behalf of such Party, and (b) with respect to Infinity, the
Persons in clause (a), plus academic or non-profit research institutions,
hospitals, contract research organizations, contract manufacturing
organizations, contract sales organizations, and similar Persons who conduct
activities on behalf of Infinity.

Section 1.53 “Sublicensee”. Sublicensee shall mean a Third Party to whom
Infinity grants a license or sublicense under the Infinity Know-How, Infinity
Patent Rights, MICL Know-How or MICL Patent Rights in accordance with the terms
of this Agreement.

Section 1.54 “Target”. Target shall mean a protein or its corresponding DNA or
RNA sequence.

Section 1.55 “Third Party”. Third Party shall mean any Person other than
Infinity or MICL and their respective Affiliates.

Section 1.56 “Valid Claim”. Valid Claim shall mean a claim of any issued,
unexpired patent that has not been revoked or held unenforceable or invalid by a
decision of a court or governmental agency of competent jurisdiction from which
no appeal can be taken, or with respect to which an appeal is not taken within
the time allowed for appeal, and that has not been disclaimed or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise.

Section 1.57 Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

Definition

  

Section

“1974 Convention”

   9.1

“Agreement”

   Preamble

“Confidential Information”

   5.1(a)

“Disclosing Party”

   5.1(a)

“Effective Date”

   Preamble

“Force Majeure Event”

   9.7

“Indemnified Party”

   7.1(c)

“Indemnifying Party”

   7.1(c)

“Infinity”

   Preamble

“Infinity Indemnified Parties”

   7.1(a)

“Losses”

   7.1(a)

“MICL”

   Preamble

“MICL Indemnified Parties”

   7.1(b)

 

8



--------------------------------------------------------------------------------

Definition

  

Section

“Product Trademarks”

   2.2(a)

“Recipient”

   5.1(a)

“Releasees”

   2.3

“Releasors”

   2.3

“Rules”

   9.2(b)

“Strategic Alliance Agreement”

   Preamble

“Strategic Alliance Effective Date”

   Preamble

“Term”

   8.1

“U.S. Bankruptcy Code”

   3.3

“U.S. GAAP”

   1.29

ARTICLE II

TERMINATION OF STRATEGIC ALLIANCE AGREEMENT AND WAIVER OF RIGHTS

Section 2.1 Termination of Strategic Alliance Agreement. As of the Effective
Date, (a) the Strategic Alliance Agreement is hereby terminated immediately and
in its entirety (including those provisions stated to survive termination),
(b) the Strategic Alliance Agreement shall have no further force or effect, and
(c) all rights and obligations of Infinity, MICL, and/or any of their respective
Affiliates, as applicable, under the Strategic Alliance Agreement shall cease
and terminate immediately. The Parties agree and acknowledge that there are no
Joint Patent Rights (as defined in the Strategic Alliance Agreement) and no
Joint Know-How (as defined in the Strategic Alliance Agreement). For the sake of
clarity, MICL’s rights and Infinity’s obligations pursuant to Section 4.5(a) of
the Strategic Alliance Agreement are terminated in their entirety,
notwithstanding MICL’s issuance to Infinity of that certain letter, dated
July 3, 2012, wherein MICL notified Infinity that MICL was interested in
negotiating an agreement (i.e., MICL was exercising its right of first
negotiation) with respect to the PI3K Products described in such letter, in both
oncology and non-oncology indications.

Section 2.2 Transfers.

(a) Product Trademarks. MICL hereby transfers and assigns to Infinity all right,
title and interest in and to (i) any product name or related trademark that had
been selected by Infinity with respect to any Product prior to the Effective
Date, or selected by MICL or its Affiliates with respect to the FAAH Products
(collectively, “Product Trademarks”) (together with all goodwill associated
therewith) as set forth on Schedule 2.2(a), and (ii) any Internet domain names
incorporating any Product Trademark or any variation or part of any such Product
Trademark as its URL address or any part of such address as set forth on
Schedule 2.2(a).

(b) Additional Materials. Promptly after the Effective Date, (i) MICL shall make
available to Infinity or its designee, in a mutually-agreed upon format,
material information (including Know-How) regarding the FAAH Products, including
any safety database, (ii) MICL shall make its relevant scientific and technical
personnel reasonably available to Infinity to answer any questions or provide
instruction as reasonably requested by Infinity concerning such information,
(iii) MICL shall transfer or assign any INDs related to the FAAH Products in the
Infinity Territory to Infinity or its designee, (iv) Infinity, itself or through

 

9



--------------------------------------------------------------------------------

its Affiliates, shall be solely responsible for pharmacovigilance with respect
to the FAAH Products, (v) Infinity, itself or through its Affiliates, shall be
solely responsible for Manufacturing the FAAH Products, and (vi) at Infinity’s
request, MICL shall transfer or assign, or cause its Affiliates to transfer or
assign, to Infinity or its designee, any existing agreements or other
arrangements that MICL or its Affiliates have with any suppliers regarding the
FAAH Products, and Infinity and/or its Affiliates shall be solely responsible
for all obligations under and costs associated with such agreements or other
arrangements regarding the supply of FAAH Products after the date of such
transfer or assignment.

Section 2.3 Releases.

(a) Each Party, and each of its respective Affiliates, and each of their
respective predecessors, successors, assigns, officers, directors, employees,
trustees and attorneys (collectively, the “Releasors”) fully, finally and
forever release, relinquish, acquit and discharge the other Party and each of
its respective Affiliates, and each of their respective predecessors,
successors, assigns, officers, directors, employees, trustees and attorneys
(collectively, the “Releasees”), of and from, and covenant not to sue, not to
assign to any other entity a right to sue and not to authorize any other entity
to sue any Releasee for, any and all claims, actions, causes of action, suits,
defenses, judgments, debts, offsets, accounts, covenants, contracts, agreements,
torts, damages and any and all demands and liabilities whatsoever, including
costs, expenses, and attorneys’ fees, of every name and nature, both at law and
in equity, known or unknown, suspected or unsuspected, accrued or unaccrued,
that arise out of or relate to the Strategic Alliance Agreement, the FUSA
Agreement or any Products (as defined in the Strategic Alliance Agreement or the
FUSA Agreement). This release shall not prevent or impair the right of a Party
to bring proceedings pursuant to the terms of this Agreement to enforce this
Agreement or to recover amounts owing to a Party pursuant to Section 4.4(b).

(b) Each Party waives to the fullest extent permitted by law the provisions and
benefits of Section 1542 of the California Civil Code, which provides that:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT TO
THE DEBTOR.”

(c) Each Party represents, warrants and covenants that it has not heretofore
assigned or transferred to any person or entity any matters released by such
Party in this Section 2.3, and such Party agrees to indemnify and hold harmless
the other Party and its Releasees from and against all such released matters
arising from any such alleged or actual assignment or transfer.

Section 2.4 Non-disparagement. Neither Party shall, itself or through its
Affiliates or any of its or their respective officers, directors, employees,
trustees and attorneys, make, or encourage any other Person to make, any
statement (whether written, oral or electronic) that disparages the other Party
or any of the other Party’s Affiliates or its or their respective predecessors,
successors, assigns, officers, directors, employees, trustees and attorneys.
This

 

10



--------------------------------------------------------------------------------

Section 2.4 shall not apply to correspondence between the Parties, any
proceedings pursuant to Section 9.2, or public announcements in filings made
under applicable Law, including filings with the SEC, with respect any
proceedings pursuant to Section 9.2 or as required by Law.

ARTICLE III

GRANT OF LICENSES

Section 3.1 License Grant to Infinity. Subject to the terms and conditions of
this Agreement, MICL, on behalf of itself and its Affiliates, hereby grants to
Infinity during the Term an exclusive, sublicenseable, irrevocable license or
sublicense, as applicable, under the MICL Know-How and MICL Patent Rights to
Develop, Manufacture and Commercialize Products anywhere in the world. Infinity
shall provide MICL with a copy of any license or sublicense agreement within
five (5) Business Days after execution thereof. Each license or sublicense of
Infinity’s licensed rights under this Section 3.1 granted by Infinity shall be
consistent with all the terms and conditions of this Agreement, and shall not
supersede Infinity’s obligations to pay royalties pursuant to Section 4.1, and
Infinity shall guarantee the performance of its Affiliates and Sublicensees with
respect to any license or sublicense granted pursuant to this Section 3.1.

Section 3.2 No Other Rights. Any rights of MICL or its Affiliates in any
Know-How or intellectual property rights not expressly granted to Infinity under
the provisions of this Agreement or the FAAH Termination Agreement shall be
retained by MICL or its Affiliates. All licenses and other rights are or shall
be granted only as expressly provided in this Agreement, and no other licenses
or other rights are or shall be created or granted hereunder by implication,
estoppel or otherwise.

Section 3.3 Section 365(n). All rights and licenses granted under or pursuant to
any section of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, as now or hereafter in
effect (the “U.S. Bankruptcy Code”), licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code.
Infinity shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. MICL agrees that Infinity shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code,
and that upon commencement of a bankruptcy proceeding by or against MICL under
the U.S. Bankruptcy Code, Infinity shall be entitled to a complete duplicate of
or complete access to (as Infinity deems appropriate), any such intellectual
property and all embodiments of such intellectual property, provided that
Infinity continues to fulfill its obligations as specified herein in full. Such
intellectual property and all embodiments thereof shall be promptly delivered to
Infinity (a) upon any such commencement of a bankruptcy proceeding upon written
request therefor by Infinity, unless MICL elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under subsection
(a) above, upon the rejection of this Agreement by or on behalf of MICL, upon
written request therefor by Infinity. The foregoing is without prejudice to any
rights that either Party may have arising under the U.S. Bankruptcy Code or
other applicable Law.

Section 3.4 Rights of Reference. Any license granted pursuant to Section 3.1
shall include a right of reference under the applicable INDs, NDAs and
Regulatory Approvals to the

 

11



--------------------------------------------------------------------------------

extent necessary for Infinity, its Affiliates and Sublicensees to exercise such
license rights. MICL hereby agrees that any right of reference granted to MICL
pursuant to the Strategic Alliance Agreement is hereby terminated.

ARTICLE IV

FINANCIAL PROVISIONS

Section 4.1 Infinity Royalties to MICL.

(a) Research and Development Funding Recovery. Until such time as MICL has
recovered one hundred percent (100%) of all Research and Development Funding
pursuant to this Section 4.1(a) and Purdue has recovered one hundred percent
(100%) of all FAAH U.S. Research and Development Funding pursuant to the FAAH
Termination Agreement, Infinity shall pay to MICL a royalty of 3.756% on Net
Sales of Products by Infinity, its Affiliates and Sublicensees in the Infinity
Territory; provided that, if the Securities Purchase Agreement is terminated in
accordance with Section 8.1 of the Securities Purchase Agreement, the royalty
rate payable to MICL under this Section 4.1(a) shall be reduced from 3.756% to
2.817%.

(b) Post-Research and Development Funding Recovery. After MICL has recovered one
hundred percent (100%) of all Research and Development Funding and Purdue has
recovered one hundred percent (100%) of all FAAH U.S. Research and Development
Funding, Infinity shall pay to MICL a royalty of one percent (1%) on Net Sales
of Products (other than FAAH Products) by Infinity, its Affiliates and
Sublicensees in the Infinity Territory.

Section 4.2 Duration of Royalty Payments; Royalty Reductions.

(a) Royalty Term. The royalties payable under Section 4.1(b) shall be paid on a
country-by-country basis on each Product until the expiration of the applicable
Royalty Term in such country. Upon the expiration of the Royalty Term applicable
to any Product in any country, the licenses under Section 3.1 with respect to
such Product in such country shall convert to non-exclusive, fully paid-up,
non-royalty-bearing licenses.

(b) Regulatory Exclusivity. On a Product-by-Product and country-by-country
basis, if the sole basis for the continuance of a Royalty Term is the existence
of Regulatory Exclusivity, the applicable royalty rate under Section 4.1 shall
be reduced by fifty percent (50%).

(c) Third Party Royalty Obligations. If Infinity (i) reasonably determines in
good faith that, in order to avoid infringement of any patent not licensed
hereunder, it is reasonably necessary to obtain a license from a Third Party in
order to Manufacture or Commercialize a Product in a country in the Infinity
Territory and to pay a royalty or other consideration under such license
(including in connection with the settlement of a patent infringement claim), or
(ii) shall be subject to a final court or other binding order or ruling
requiring any payments, including the payment of a royalty to a Third Party
patent holder in respect of future sales of any Product in a country in the
Infinity Territory, then the amount of Infinity’s royalty payments under
Section 4.1(b) with respect to Net Sales for such Product, as applicable, in
such country shall be reduced by fifty percent (50%) of the amount paid by
Infinity to such Third Party that is reasonably and appropriately allocable to,
as applicable, such Product;

 

12



--------------------------------------------------------------------------------

provided, however, that in no event will a deduction, or deductions, under this
Section 4.2(c) reduce any royalty payment made by Infinity in respect of Net
Sales of such Product pursuant to Section 4.1(b) by more than fifty percent
(50%).

Section 4.3 Royalties Payable Only Once. Infinity’s obligation to pay royalties
under Section 4.1 is imposed only once with respect to the same unit of Product,
including by reason of such Product being Covered by more than one Valid Claim
of Infinity Patent Rights or MICL Patent Rights.

Section 4.4 Royalty Reports and Accounting.

(a) Royalty Reports; Royalty Payments. Infinity shall deliver to MICL, within
thirty (30) days after the end of each calendar quarter during the applicable
Royalty Term, reasonably detailed written accountings of Net Sales of Products
that are subject to royalty payments due to MICL for such calendar quarter. Such
accountings shall be Confidential Information of Infinity unless otherwise
excluded by Section 5.1(b). Such quarterly reports shall indicate (i) gross
sales and Net Sales (including reasonable detail for deductions from gross sales
to Net Sales) on a country-by-country and Product-by-Product basis, and (ii) the
calculation of royalties from such gross sales and Net Sales. When Infinity
delivers such accounting to MICL, Infinity shall also deliver all royalty
payments due under Section 4.1 to MICL for the calendar quarter.

(b) Audits.

(i) Infinity shall keep, and shall require its Affiliates and Sublicensees to
keep, complete and accurate records of the latest three (3) years relating to
gross sales, Net Sales and all underlying revenue and expense data relating to
the calculations of Net Sales and payments required by Section 4.1. For the sole
purpose of verifying amounts payable to MICL, MICL shall have the right
annually, at MICL’s expense, to retain an independent certified public
accountant selected by MICL and reasonably acceptable to Infinity, to review
such records in the location(s) where such records are maintained by Infinity,
its Affiliates and Sublicensees upon reasonable notice and during regular
business hours. Such representatives shall execute a suitable confidentiality
agreement reasonably acceptable to Infinity prior to conducting such audit. Such
representatives shall disclose to each of MICL and Infinity only their
conclusions regarding the accuracy of royalty payments and of records related
thereto. The right to audit any royalty report shall extend for three (3) years
from the end of the calendar year in which the royalty report was delivered.
Each royalty report shall be subject only to one such audit. Infinity shall,
within thirty (30) days after the Parties’ receipt of the audit report, pay MICL
the amount of any underpayment revealed by such audit together with interest
calculated in the manner provided in Section 4.7. If the underpayment is equal
to or greater than five percent (5%) of the amount that was otherwise due, MICL
shall be entitled to have Infinity reimburse MICL’s reasonable out-of-pocket
costs of such review. MICL shall, within thirty (30) days after the Parties’
receipt of the audit report, return to Infinity any overpayment revealed by such
audit.

 

13



--------------------------------------------------------------------------------

(ii) Infinity shall keep complete and accurate records of its Research and
Development Expenses (as defined in the Strategic Alliance Agreement)
reimbursable by MICL in accordance with Section 5.1 of the Strategic Alliance
Agreement. For the sole purpose of verifying the Research and Development
Funding paid to Infinity pursuant to Section 5.1 of the Strategic Alliance
Agreement, MICL shall have the right annually (after the completion of any
annual comparison of Research and Development Funding to actual Research and
Development Expenses), at MICL’s expense, to retain an independent certified
public accountant selected by MICL and reasonably acceptable to Infinity, to
review the quarterly reports and backup records in the location(s) where such
records are maintained by Infinity or its Affiliates upon reasonable notice and
during regular business hours. Such representatives shall execute a suitable
confidentiality agreement reasonably acceptable to Infinity prior to conducting
such audit. Such representatives shall disclose to each of MICL and Infinity
only their conclusions regarding the accuracy of actual Research and Development
Expenses and of records related thereto. The right to audit any Research and
Development Expenses shall extend for three (3) years from the end of the
calendar year in which the quarterly report relating to such expenses was
delivered to MICL in accordance with Section 2.3(a) of the Strategic Alliance
Agreement. Each quarterly report shall be subject only to one such audit under
this Agreement or the Strategic Alliance Agreement. Infinity shall, within
thirty (30) days after the Parties’ receipt of the audit report, pay MICL the
amount of any overpayment revealed by such audit together with interest
calculated in the manner provided in Section 4.7. If the overpayment is equal to
or greater than five percent (5%) of the amount that was otherwise due, MICL
shall be entitled to have Infinity reimburse MICL’s reasonable out-of-pocket
costs of such review. Infinity shall, within thirty (30) days after the Parties’
receipt of the audit report, pay any such overpayment amount to MICL. MICL
shall, within thirty (30) days after the Parties’ receipt of the audit report,
pay to Infinity any underpayment revealed by such audit.

Section 4.5 Currency Exchange. All payments to MICL hereunder shall be made in
US Dollars. For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than US Dollars), Infinity shall convert any
amount expressed in a foreign currency into US Dollar equivalents, calculated
using the applicable currency conversion rate as published in The Wall Street
Journal, Eastern Edition, on the last Business Day of the applicable calendar
quarter for the calendar quarter in which such sales were made.

Section 4.6 Tax Withholding. Any income or other taxes which Infinity is
required by Law to pay or withhold on behalf of MICL with respect to any
payments payable to MICL under this Agreement shall be deducted from the amount
of such payments due, and paid or withheld, as appropriate, by Infinity on
behalf of MICL. Any such tax required by applicable Law to be paid or withheld
shall be an expense of, and borne solely by, MICL. Infinity shall furnish MICL
with reasonable evidence of such payment or amount withheld, in electronic or
written form, as soon as practicable after such payment is made or such amount
is withheld. The Parties will reasonably cooperate in completing and filing
documents required under the provisions of any applicable tax laws or under any
other applicable Law in connection with the making of any required tax payment
or withholding payment, or in connection with any claim to a refund of or credit
for any such payment.

 

14



--------------------------------------------------------------------------------

Section 4.7 Late Payments. Without limiting any other rights or remedies
available to a Party hereunder, if Infinity does not pay any amount due on or
before the due date, Infinity shall pay to MICL interest on any such amounts
from and after the date such payments are due under this Agreement at a rate per
annum equal to the then current “prime rate” in effect published in The Wall
Street Journal, Eastern Edition, plus three (3) percentage points or the maximum
applicable legal rate, if less, calculated on the total number of days payment
is delinquent.

ARTICLE V

CONFIDENTIALITY

Section 5.1 Confidential Information.

(a) In connection with the performance of their respective obligations under
this Agreement, each Party or its Affiliates (the “Disclosing Party”) may
disclose certain confidential information to the other Party or its Affiliates
(the “Recipient”) (such information, “Confidential Information”). During the
Term and for a period of ten (10) years thereafter, the Recipient shall maintain
all Confidential Information of the Disclosing Party in strict confidence and
shall not use such Confidential Information for any purpose, except that the
Recipient may disclose or permit the disclosure of any such Confidential
Information to its directors, officers, employees, consultants, advisors and
Service Providers who are obligated to maintain the confidential nature of such
Confidential Information. In addition, the Recipient may use or disclose
Confidential Information of the Disclosing Party (i) in exercising the
Recipient’s rights and licenses granted hereunder (including exercising these
rights to discuss with Third Parties sublicensing opportunities) or to fulfill
its obligations and/or duties hereunder; provided, that such disclosure is made
to a Person who is obligated to confidentiality and non-use obligations no less
rigorous than those of this Section 5.1 and (ii) subject to Section 5.1(c), in
prosecuting or defending litigation, complying with applicable Law and/or
submitting information to tax or other Governmental Authorities. Confidential
Information includes (y) all Confidential Information (as defined in the Prior
Confidentiality Agreement) disclosed pursuant to the Prior Confidentiality
Agreement, and (z) all Confidential Information (as defined in the Strategic
Alliance Agreement) disclosed pursuant to the Strategic Alliance Agreement.

(b) The obligations of confidentiality and non-use set forth above shall not
apply to the extent that the Recipient can demonstrate that the relevant
Confidential Information of the Disclosing Party: (i) was publicly known prior
to the time of its disclosure under this Agreement, the Prior Confidentiality
Agreement or the Strategic Alliance Agreement, as applicable; (ii) became
publicly known after the time of its disclosure under this Agreement, the Prior
Confidentiality Agreement or the Strategic Alliance Agreement, as applicable, in
any case other than through acts or omissions of the Recipient, its Affiliates,
potential sublicensees or sublicensees in violation of this Agreement, the Prior
Confidentiality Agreement or the Strategic Alliance Agreement, as applicable;
(iii) is or was disclosed to the Recipient at any time, whether prior to or
after the time of its disclosure under this Agreement, the Prior Confidentiality
Agreement or the Strategic Alliance Agreement, as applicable, in any case by a
Third Party having no fiduciary relationship with the Disclosing Party and
having no obligation of confidentiality with respect to such Confidential
Information; (iv) is independently developed by

 

15



--------------------------------------------------------------------------------

the Recipient without access to such Confidential Information as evidenced by
written records; or (v) was known by Recipient at the time of receipt from
Disclosing Party as documented by Recipient’s records.

(c) In addition, the Recipient may disclose Confidential Information of the
Disclosing Party to the extent necessary to comply with applicable Laws or a
court or administrative order or the order of an arbitrator; provided, that the
Recipient provides to the Disclosing Party prior written notice of such
disclosure, to the extent reasonably possible, and that the Recipient takes all
reasonable and lawful actions to obtain confidential treatment for such
disclosure and, to the extent possible, to minimize the extent of such
disclosure.

(d) Notwithstanding the obligations in Section 5.1(a), a Party may disclose
Confidential Information of the other Party, if such disclosure:

(i) is made to Governmental Authorities or other Regulatory Authorities in order
to obtain Patent Rights or to gain or maintain approval (A) to conduct clinical
trials with respect to products as provided hereunder or (B) to market products
as provided hereunder, but such disclosure may be only to the extent reasonably
necessary to obtain such Patent Rights or authorizations;

(ii) is made to its Affiliates, Sublicensees, agents, consultants, or other
Third Parties (including Service Providers) for the Development, Manufacture or
Commercialization of products as provided hereunder or under the FAAH
Termination Agreement, or in connection with an assignment of this Agreement or
under the FAAH Termination Agreement, a licensing transaction related to
products under this Agreement or under the FAAH Termination Agreement or a loan,
financing or investment or acquisition, merger, consolidation or similar
transaction (or for such Persons to determine their interest in performing such
activities), in each case on the condition that any Third Parties to whom such
disclosures are made agree to be bound by confidentiality and non-use
obligations no less rigorous than those contained in this Agreement; or

(iii) consists entirely of Confidential Information previously approved by the
Disclosing Party for disclosure by the Recipient.

Section 5.2 Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

(a) Except as required by judicial order or applicable Law, or in any
proceedings pursuant to Section 9.2, or as set forth below, neither Party shall
make any public announcement concerning this Agreement or the Strategic Alliance
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. The Party preparing any such
public announcement shall provide the other Party with a draft thereof at least
three (3) Business Days prior to the date on which such Party would like to make
the public announcement. Notwithstanding the foregoing, Infinity may issue a
press release, in the form attached as Schedule A, within one (1) Business Day
after the Effective Date, in connection with any disclosures required by
applicable Law, to announce the execution of this Agreement and describe the
material financial and operational terms of this Agreement. Except as permitted
in this Section 5.2, neither Party shall use the name, trademark, trade name or
logo

 

16



--------------------------------------------------------------------------------

of the other Party or its employees in any publicity or news release relating to
this Agreement or the Strategic Alliance Agreement or their subject matter,
without the prior express written permission of the other Party.

(b) Notwithstanding the terms of this Article V, either Party shall be permitted
to disclose the existence and terms of this Agreement or the Strategic Alliance
Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable Laws, including the rules and
regulations promulgated by the SEC or any other Governmental Authority.
Notwithstanding the foregoing, before disclosing this Agreement or the Strategic
Alliance Agreement or any of the terms hereof or thereof pursuant to this
Section 5.2(b), the Parties will consult with one another on the terms of this
Agreement or the Strategic Alliance Agreement for which confidential treatment
will be sought in making any such disclosure. If a Party wishes to disclose this
Agreement or the Strategic Alliance Agreement or any of the terms hereof or
thereof in accordance with this Section 5.2(b), such Party agrees, at its own
expense, to seek confidential treatment of the portions of this Agreement, the
Strategic Alliance Agreement or such terms as may be reasonably requested by the
other Party; provided, that the disclosing Party shall always be entitled to
comply with legal requirements, including the requirements of the SEC.

(c) Either Party may also disclose the existence and terms of this Agreement or
the Strategic Alliance Agreement in confidence to its attorneys and advisors,
and to potential acquirors (and their respective professional advisors), in
connection with a potential merger, acquisition or reorganization and to
existing and potential investors or lenders of such Party, as a part of their
due diligence investigations, or to existing and potential Sublicensees or to
permitted assignees, in each case under an agreement to keep the terms of this
Agreement or the Strategic Alliance Agreement, as applicable, confidential under
terms of confidentiality and non-use substantially no less rigorous than the
terms contained in this Agreement and to use such information solely for the
purpose permitted pursuant to this Section 5.2(c).

(d) For purposes of clarity, either Party may issue a press release or public
announcement or make such other disclosure if the contents of such press
release, public announcement or disclosure has previously been made public other
than through a breach of this Agreement or the Strategic Alliance Agreement by
the issuing Party or its Affiliates.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 6.1 Organization. Infinity represents and warrants to MICL that it is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. MICL represents and warrants to Infinity that it is a
corporation duly organized, validly existing and in good standing under the laws
of Bermuda.

Section 6.2 Authority. Infinity and MICL each represents and warrants to the
other Party that it has full corporate right, power and authority to enter into
this Agreement and to perform its obligations under this Agreement as of the
Effective Date.

 

17



--------------------------------------------------------------------------------

Section 6.3 Consents. Infinity and MICL each represents and warrants to the
other Party that all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons required to be obtained by it as of
the Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained, except where the failure to obtain any of the
foregoing would not have a material adverse impact on the ability of such Party
to meet its obligations hereunder.

Section 6.4 No Conflict. Infinity and MICL each represents and warrants to the
other Party that the execution and delivery of this Agreement, and MICL
represents and warrants to Infinity that the licenses granted pursuant to this
Agreement, (a) do not and will not conflict with or violate any requirement of
applicable Law existing as of the Effective Date, (b) do not and will not
conflict with or violate the certificate of incorporation, by-laws or other
organizational documents of the representing Party, and (c) do not and will not
conflict with, violate, breach or constitute a default under any contractual
obligations of the representing Party or any of its Affiliates existing as of
the Effective Date.

Section 6.5 Enforceability; Rights. Infinity and MICL each represents and
warrants to the other Party that this Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.
Infinity and MICL each further represents and warrants to the other Party that
neither the representing Party nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that will result in
any other Person obtaining any interest in, or that would give to any other
Person any right to assert any claim in or with respect to, any of the
representing Party’s rights under this Agreement.

Section 6.6 Compliance with Law. Each Party shall, and shall ensure that its
Affiliates and Sublicensees shall, comply with all relevant Laws in exercising
their rights and fulfilling their obligations under this Agreement.

Section 6.7 PI3K Matters. Infinity hereby represents and warrants to MICL as of
the Effective Date that Infinity has not provided to, exchanged with or received
from any Third Party any term sheet setting forth the terms upon which Infinity
or such Third Party proposes or may agree to license, sublicense and/or sell all
or a portion of Infinity’s Program Rights with respect to the PI3K Products;
provided, however, that the foregoing representation and warranty shall not
apply to contact between Infinity and Service Providers with respect to services
to be performed on behalf of Infinity.

Section 6.8 Discovery Projects. Infinity represents and warrants to MICL that
all of the Discovery Projects are set forth on Schedule 1.9.

Section 6.9 MICL Know-How. MICL hereby represents and warrants to Infinity that
there is no Know-How (other than the MICL Know-How) that (i) was conceived,
reduced to practice or otherwise created by employees or consultants of MICL or
its Affiliates based on and arising from exposure to Infinity Know-How, (ii) is
an analog or a new use of a product or

 

18



--------------------------------------------------------------------------------

product candidate developed under the Research Program, and (iii) was created
during the portion of the Prior Term during which MICL had Program Rights with
respect to such product or product candidate.

Section 6.10 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE
PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS TO
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.

ARTICLE VII

INDEMNIFICATION, LIMITATION ON LIABILITY AND INSURANCE

Section 7.1 Indemnification.

(a) MICL. MICL shall indemnify and hold harmless Infinity and its Affiliates and
their respective directors, officers, employees and agents (the “Infinity
Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses (“Losses”) arising out of (i) any Third Party claims resulting from the
breach by MICL of any of its representations, warranties, covenants or
obligations pursuant to this Agreement, (ii) any Third Party claims resulting
from any negligent act or omission or willful misconduct of any MICL Indemnified
Party in performing MICL’s obligations or exercising MICL’s rights under this
Agreement or the Strategic Alliance Agreement, or (iii) any Third Party claim of
personal injury or other product liability resulting from Products Developed,
Manufactured or Commercialized by MICL or its Affiliates or sublicensees.
Notwithstanding the foregoing, MICL shall not be responsible for the
indemnification of any Infinity Indemnified Party to the extent that the Losses
of such Infinity Indemnified Party were caused by: (A) the negligence or willful
misconduct of such Infinity Indemnified Party, or (B) any breach by Infinity of
its representations, warranties, covenants or obligations pursuant to this
Agreement.

(b) Infinity. Infinity shall indemnify and hold harmless MICL and its Affiliates
and their respective directors, officers, employees and agents (the “MICL
Indemnified Parties”) harmless from and against any Losses arising out of
(i) any Third Party claims resulting from the breach by Infinity of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, (ii) any Third Party claims resulting from any negligent act or
omission or willful misconduct of any Infinity Indemnified Parties or any
Sublicensee or Service Provider of Infinity, in performing Infinity’s
obligations or exercising Infinity’s rights under this Agreement or the
Strategic Alliance Agreement, or (iii) any Third Party claim of personal injury
or other product liability resulting from Products Developed, Manufactured or
Commercialized by Infinity or its Affiliates or Sublicensees. Notwithstanding
the foregoing, Infinity shall not be responsible for the indemnification of any
MICL Indemnified Party: (A) to the extent that the Losses of such MICL
Indemnified Party were caused by the negligence or willful misconduct of such
MICL Indemnified Party, or (B) to the extent that the Losses of such MICL
Indemnified Party were caused by any breach by MICL of its representations,
warranties, covenants or obligations pursuant to this Agreement.

 

19



--------------------------------------------------------------------------------

(c) Procedure. A Person entitled to indemnification under this Section 7.1 (an
“Indemnified Party”) shall give prompt written notification to the Party from
whom indemnification is sought (the “Indemnifying Party”) of the commencement of
any action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a Third Party claim as
provided in this subsection shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice). Within thirty (30) days after delivery of such notification,
the Indemnifying Party may, upon written notice thereof to the Indemnified
Party, assume control of the defense of such action, suit, proceeding or claim
with counsel reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party does not assume control of such defense, the Indemnified
Party shall control such defense. The Party not controlling such defense may
participate therein at its own expense; provided that if the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes,
based on advice from counsel, that the Indemnifying Party and the Indemnified
Party have conflicting interests with respect to such action, suit, proceeding
or claim, the Indemnifying Party shall be responsible for the reasonable fees
and expenses of counsel to the Indemnified Party solely in connection therewith;
provided further, however, that in no event shall the Indemnifying Party be
responsible for the fees and expenses of more than one counsel in any one
jurisdiction for all Indemnified Parties. The Party controlling such defense
shall keep the other Party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other Party with respect thereto. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. The Indemnifying Party shall not agree to any settlement
of such action, suit, proceeding or claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto or that imposes any
liability or obligation on the Indemnified Party without the prior written
consent of the Indemnified Party.

(d) Allocation. In the event a claim is based partially on an indemnified claim
and partially on a non-indemnified claim or based partially on a claim
indemnified by one Party and partially on a claim indemnified by the other
Party, any payments in connection with such claims shall be apportioned between
the Parties in accordance with the degree of cause attributable to each Party.

(e) Mitigation of Damages. Nothing in this Article VII will act to negate any
obligation under common law of either Party to mitigate damages with respect to
any Third Party claim for which such Party is seeking indemnification from the
other Party hereunder.

Section 7.2 Limitation on Liability. EXCEPT WITH RESPECT TO A BREACH OF ARTICLE
V AND EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER SECTION 7.1,
UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, EXEMPLARY, MULTIPLE OR PUNITIVE DAMAGES, COSTS OR
EXPENSES (INCLUDING LOST PROFITS, LOST REVENUES AND/OR LOST SAVINGS), ARISING
OUT OF THIS AGREEMENT OR RELATING TO ANY BREACH OF THIS AGREEMENT,

 

20



--------------------------------------------------------------------------------

EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, COSTS OR
EXPENSES.

Section 7.3 Insurance. Each Party shall use reasonable efforts to maintain
insurance, including product liability insurance, with respect to its activities
hereunder, in an amount and coverage reasonably appropriate for a company
comparable to such Party. Either Party may satisfy its obligations under this
Section 7.3 through self-insurance to the same extent. The foregoing coverage
shall continue during the Term and for a period of six (6) years thereafter.

ARTICLE VIII

TERM; SURVIVAL

Section 8.1 Term. This Agreement shall become effective as of the Effective Date
and shall remain in full force and effect until the Parties have no further
obligations to each other hereunder (the “Term”).

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Governing Law. This Agreement, including the interpretations,
performance, enforcement, breach or termination thereof and any remedies
relating thereto will be construed and enforced in accordance with and governed
by the internal Laws of the State of New York, without regard to the conflicts
of laws provisions thereof. The provisions of the United Nations Convention on
Contracts for the International Sale of Goods, the 1974 Convention on the
Limitation Period in the International Sale of Goods (the “1974 Convention”),
and the Protocol amending the 1974 Convention, done at Vienna April 11, 1980,
shall not apply to this Agreement or any subject matter hereof.

Section 9.2 Consent to Jurisdiction. Infinity and MICL irrevocably submit to the
personal non-exclusive jurisdiction of any state or federal court of competent
jurisdiction in New York County, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated
hereby. Infinity and MICL further agree that service of any process, summons,
notice or document hand delivered or sent by registered mail to such Party’s
respective address set forth in Section 9.6 will be effective service of process
for any action, suit or proceeding in New York with respect to any matters to
which it has submitted to jurisdiction as set forth in the immediately preceding
sentence. Infinity and MICL irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in any state or federal court
of competent jurisdiction in New York County, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

Section 9.3 Assignment. This Agreement (including any rights or obligations
hereunder) may not be assigned or otherwise transferred by either Party, in
whole or in part, without the express prior written consent of the other Party,
except that (a) MICL may assign or

 

21



--------------------------------------------------------------------------------

transfer this Agreement or its rights and obligations hereunder, in whole or in
part, without Infinity’s consent to (i) an Affiliate of MICL; provided, that,
such assignment by MICL will not relieve MICL of its obligations to Infinity
under this Agreement, (ii) any assignee of all or substantially all of MICL’s
business, or (iii) the successor of the relevant portion of MICL’s business by
reason of merger, consolidation, sale of all or substantially all of its assets
or any similar transaction, and (b) Infinity may assign or transfer this
Agreement or its rights and obligations hereunder, in whole or in part, without
the consent of MICL to (i) an Affiliate of Infinity, provided such assignment by
Infinity will not relieve Infinity of its obligations to MICL under this
Agreement, (ii) any assignee of all or substantially all of Infinity’s business,
or (iii) the successor of the relevant portion of Infinity’s business by reason
of merger, consolidation, sale of all or substantially all of its assets or any
similar transaction. Any permitted successor or assignee of rights and/or
obligations hereunder will, in a writing to the other Party, expressly assume
performance of such rights and/or obligations. An assignment or transfer by a
Party pursuant to this Section 9.3 will be binding upon and inure to the benefit
of the Parties and their successors or assigns. No assignment or transfer will
relieve either Party of its responsibility for the performance of any obligation
prior to such assignment or transfer. No such assignment or transfer will be
valid or effective unless performed in accordance with this Section 9.3. Each
Party agrees that, notwithstanding any provisions of this Agreement to the
contrary, in the event that this Agreement is assigned by either Party in
connection with the sale or transfer of all or substantially all of the business
of such Party or in connection with a merger, consolidation or similar
transaction, the non-assigning Party shall not be provided with rights or access
to Know-How or intellectual property rights of such assignee or the acquirer of
such Party.

Section 9.4 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between Infinity and MICL with respect to the subject matter hereof,
and supersedes all previous arrangements with respect to the subject matter
hereof, whether written or oral, including the Prior Confidentiality Agreement
and the Strategic Alliance Agreement. This Agreement may not be amended,
changed, supplemented or otherwise modified except by an instrument in writing
signed by each of the Parties.

Section 9.5 No Third Party Beneficiaries. This Agreement will be binding upon
and inure solely to the benefit of the Parties and their successors and
permitted assigns and no provision of this Agreement, express or implied, is
intended to or will be deemed to confer upon Third Parties any right, benefit,
remedy, claim, liability, reimbursement, claim of action or other right of any
nature whatsoever under or by reason of this Agreement other than the Parties
and, to the extent provided in Section 7.1, the Indemnified Parties. Without
limitation, this Agreement will not be construed so as to grant employees of
either Party in any country any rights against the other Party pursuant to the
Laws of such country.

Section 9.6 Notices. All communications, notices, instructions and consents
provided for herein or in connection herewith will be in writing and be sent to
the address below and will be (a) given in person, (b) sent by registered or
certified mail, return receipt requested, postage prepaid, (c) sent by means of
telex, facsimile or other means of wire transmission (with request for assurance
of receipt in a manner typical with respect to communications of that type), or
(d) sent by a reputable nationwide overnight courier service. Any such
communication, notice, instruction or consent will be deemed to have been
delivered: (w) on receipt if given in person; (x) three (3) Business Days after
it is sent by registered or certified mail, return receipt requested,

 

22



--------------------------------------------------------------------------------

postage prepaid; (y) on the date of transmission if sent by telex, facsimile or
other means of wire transmission (if such transmission is on a Business Day,
otherwise on the next Business Day following such transmission); or (z) one
(1) Business Day after it is sent via a reputable nationwide overnight courier
service.

Notices to Infinity shall be addressed to:

Infinity Pharmaceuticals, Inc

780 Memorial Drive

Cambridge, Massachusetts 02139

USA

Telefacsimile: +1-617-453-1001

Attention: CEO

with copies to:

Infinity Pharmaceuticals, Inc

780 Memorial Drive

Cambridge, Massachusetts 02139

USA

Telefacsimile: +1-617-453-1001

Attention: General Counsel

and

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

USA

Telefacsimile: +1-617-526-5000

Attention: Steven D. Singer, Esq.

Notices to MICL shall be addressed to:

Mundipharma International Corporation Limited

Mundipharma House, 14 Par-la-Ville Road

P.O. Box HM 2332, Hamilton HM JX

Bermuda

Telefacsimile: (441) 292-1472

Attention: Douglas Docherty, General Manager

 

23



--------------------------------------------------------------------------------

with a copy to:

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

USA

Telefacsimile: (212) 489-7130

Attention: Stuart D. Baker

provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 9.6, then to the
last address so designated.

Section 9.7 Force Majeure. Each Party will be excused from the performance of
its obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure Event and the non-performing Party promptly
provides written notice to the other Party of such inability and of the period
for which such inability is expected to continue. Such excused performance will
be continued so long as the condition constituting a Force Majeure Event
continues and the non-performing Party takes reasonable efforts to remove the
condition. For purposes of this Agreement, a “Force Majeure Event” means a
condition caused by occurrences beyond the reasonable control of the Party
affected, including an act of God, an act, pronouncement, war, an act of war,
terrorism, insurrection, riot, civil commotion, epidemic, failure or default of
public utilities or common carriers, labor strike, lockout, labor disturbance,
embargo, fire, earthquake, flood, storm or like catastrophe. Notwithstanding the
foregoing, nothing in this Section 9.7 will excuse or suspend the obligation of
either Party to make any payment due under this Agreement.

Section 9.8 Relationship of the Parties; Independent Contractors. Except as set
forth herein, neither Party will have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
benefits of such employee. No employee or representative of a Party will have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or other
obligation or liability on the other Party without said other Party’s approval
or as provided in this Agreement. For all purposes, and notwithstanding any
other provision of this Agreement to the contrary, each Party’s legal
relationship to the other Party under this Agreement will be that of independent
contractor. This Agreement is not a partnership agreement and nothing in this
Agreement will be construed to establish a relationship of partners or joint
venturers between the Parties and it is expressly agreed that the relationship
between MICL and Infinity shall not constitute a partnership, joint venture, or
agency. Neither MICL nor Infinity shall have the authority to make any
statements, representations, or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior consent of the other
Party to do so.

Section 9.9 No Strict Construction. This Agreement shall not be strictly
construed against either Party.

Section 9.10 Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

 

24



--------------------------------------------------------------------------------

Section 9.11 No Implied Waivers; Rights Cumulative. Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver will be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition. The waiver, delay or the failure of any Party to enforce or
exercise any term, condition or part of this Agreement at any time or in any one
or more instances will not be deemed to be or construed as a waiver of the same
or any other term, condition or part in any other situation, nor will it forfeit
any rights, power or privilege to future enforcement thereof. No single or
partial exercise of any right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable Law,
(a) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other Party; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of that Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

Section 9.12 Severability. Each of the provisions contained in this Agreement
will be severable, and the unenforceability of one will not affect the
enforceability of any others or of the remainder of this Agreement. In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstances, is invalid, illegal or unenforceable in any
respect for any reason, the Parties will negotiate in good faith with a view to
the substitution therefor of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision; provided, however, that the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein will not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
Parties hereto will be enforceable to the fullest extent permitted by Law.

Section 9.13 Execution in Counterparts; Facsimile Signatures. This Agreement may
be executed in counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart. Signatures provided by facsimile
transmission or in Adobe™ Portable Document Format (PDF) sent by electronic mail
shall be deemed to be original signatures.

Section 9.14 Expenses. Each Party will bear its own costs and expenses in
connection with the negotiation and preparation of this Agreement and with
respect to the transactions contemplated by this Agreement, including fees and
disbursements of counsel, financial advisors and accountants.

Section 9.15 Interpretation. The definitions of the terms herein apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun

 

25



--------------------------------------------------------------------------------

will include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Laws herein will be construed as referring
to such Laws as from time to time enacted, repealed or amended, (c) any
reference herein to any Person will be construed to include the Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, will be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) any reference herein to
the words “mutually agree” or “mutual written agreement” will not impose any
obligation on either Party to agree to any terms relating thereto or to engage
in discussions relating to such terms except as such Party may determine in such
Party’s sole discretion, except as expressly provided in this Agreement, (f) as
applied to a Party, the word “will” shall be construed to have the same meaning
and effect as the word “shall,” and (g) all references herein without a
reference to any other agreement to Articles, Sections, Exhibits or Schedules
will be construed to refer to Articles, Sections, Exhibits and Schedules of this
Agreement.

Section 9.16 Performance by Affiliates. Any obligation of Infinity under or
pursuant to this Agreement may be satisfied, met or fulfilled, in whole or in
part, at Infinity’s sole and exclusive option, either by Infinity directly or by
any Affiliate of Infinity that Infinity causes to satisfy, meet or fulfill such
obligation, in whole or in part. Any obligation of MICL under or pursuant to
this Agreement may be satisfied, met or fulfilled, in whole or in part, at
MICL’s sole and exclusive option, either by MICL directly or by any Affiliate of
MICL that MICL causes to satisfy, meet or fulfill such obligation, in whole or
in part. With respect to any particular action, the use of the words “Infinity
will” also means “Infinity will cause” the particular action to be performed,
and the use of the words “MICL will” also means “MICL will cause” the particular
action to be performed. Each of the Parties guarantees the performance of all
actions, agreements and obligations to be performed by any Affiliates of such
Party under the terms and conditions of this Agreement.

Section 9.17 Further Assurances and Actions. Each Party, upon the request of the
other Party, without further consideration, will do, execute, acknowledge, and
deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney, instruments and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this Agreement, and to
do all such other acts, as may be necessary or appropriate in order to carry out
the purposes and intent of this Agreement. The Parties agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

[Remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Termination and Revised
Relationship Agreement as of the Effective Date.

 

INFINITY PHARMACEUTICALS, INC. By:   /s/ Adelene Q. Perkins Name:   Adelene Q.
Perkins Title:   President and Chief Executive Officer

 

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED

By:   /s/ Douglas Docherty  

Douglas Docherty

 

General Manager

[Execution Page]



--------------------------------------------------------------------------------

Schedule A

Press Release

[attached]

 

S-1



--------------------------------------------------------------------------------

 

LOGO [g384770g58o78.jpg]

FOR RELEASE ON WEDNESDAY, JULY 18, 2012, AT 6:30 A.M. ET

Contact:

Infinity Pharmaceuticals, Inc.

Jaren Irene Madden, 617-453-1336

Jaren.Madden@infi.com

http://www.infi.com

Media:

Liz Falcone, 617-671-6727

Liz.Falcone@infi.com

INFINITY REGAINS WORLDWIDE RIGHTS TO PI3K, FAAH AND EARLY DISCOVERY PROGRAMS

– Infinity, Purdue and Mundipharma Conclude Strategic Alliance Restructuring –

– Purdue Pharma L.P. Makes $27.5 Million Equity Investment; Infinity Has Cash
Runway Through Key Data Inflection Points for IPI-145 and Retaspimycin HCl –

– Encouraging Early Data of IPI-145 in Patients with Hematologic Malignancies
Informs Trial Expansion –

Cambridge, Mass. – July 18, 2012 – Infinity Pharmaceuticals, Inc. (NASDAQ: INFI)
today announced it has restructured its strategic alliance with Mundipharma
International Corporation Limited and Purdue Pharmaceutical Products L.P. by
mutual agreement. With this restructuring, Infinity regains worldwide rights for
its phosphoinositide-3-kinase (PI3K) program, its fatty acid amide hydrolase
(FAAH) program and its early discovery programs. IPI-145, the company’s potent,
oral inhibitor of PI3K-delta and -gamma, is currently progressing in a Phase 1
trial in patients with advanced hematologic malignancies.

“Regaining worldwide rights to all of our programs, particularly our PI3K
program, is an important, value creating development for Infinity,” said Adelene
Q. Perkins, president and chief executive officer of Infinity. “Our strategic
alliance with Mundipharma and Purdue has been key in building the company, and
we are pleased that they will now participate in the value of our PI3K program
as a more significant Infinity equity holder, together with our other
investors.”

 

S-2



--------------------------------------------------------------------------------

Infinity today announced the expansion of its Phase 1, open-label,
dose-escalation trial of IPI-145 in patients with advanced hematologic
malignancies. This expansion cohort will evaluate the safety, pharmacokinetics
and efficacy of IPI-145 administered at 25 mg twice daily (BID) in patients with
chronic lymphocytic leukemia, indolent non-Hodgkin’s lymphoma or mantle cell
lymphoma. There have been confirmed investigator assessments of clinical
response at the lowest dose levels, including 15 mg BID and less. To date,
IPI-145 has been well tolerated and dose-escalation remains ongoing. The maximum
tolerated dose (MTD) of IPI-145 has not yet been determined, and additional
expansion cohorts are planned once the MTD is reached. Infinity expects to
present data from this trial at a medical meeting in the second half of 2012.

In addition, the company plans to initiate a Phase 2 trial of IPI-145 in
patients with asthma as well as a Phase 2 trial in patients with rheumatoid
arthritis in the second half of 2012.

Transaction Terms

Under the terms of the termination agreements with Purdue and Mundipharma,
Infinity has reacquired all worldwide development and commercialization rights
for its PI3K, FAAH and early discovery programs, and Mundipharma will no longer
provide research and development funding to Infinity. Mundipharma and Purdue are
entitled to receive royalties on product sales for programs previously included
in the strategic alliance, at rates ranging from one to four percent.

Infinity also entered into a stock purchase agreement with Purdue Pharma L.P.
(PPLP) under which Infinity will issue and sell 1,896,552 shares of its common
stock, at a price of $14.50 per share, for aggregate proceeds to Infinity of
$27.5 million. Infinity will also issue 3,520,013 shares of Infinity common
stock, at the same price per share, to repay the principal and accrued interest
outstanding under the $50 million line of credit made available by PPLP. These
equity purchases are subject to the expiration or termination of the applicable
waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the satisfaction of other customary closing conditions. Upon
completion of these equity purchases, PPLP, together with certain associated
entities, would hold approximately 28 percent on a combined basis of Infinity’s
fully diluted common stock outstanding. In addition, PPLP and the associated
entities have agreed to vote any shares held by them in accordance with the
voting recommendations put forth by Infinity’s Board of Directors, subject to
certain exceptions for shares held by the associated entities prior to entry
into the stock purchase agreement with respect to votes on major corporate
transactions and charter amendments. Further, Mundipharma’s Board observation
rights have terminated.

 

S-3



--------------------------------------------------------------------------------

Additional Pipeline Update: Retaspimycin HCl

Infinity also announced today that its Phase 2, randomized, double-blind,
placebo-controlled trial of retaspimycin hydrochloride (HCl) in combination with
docetaxel in patients with non-small cell lung cancer (NSCLC) is enrolling ahead
of schedule. Infinity now anticipates completing enrollment in this trial this
Fall and expects to report data from the trial in the first half of 2013.
Retaspimycin HCl is an intravenously administered, potent and selective heat
shock protein 90 (Hsp90) inhibitor.

Financial Guidance

In the absence of additional funding or business development activities and
based on Infinity’s current operating plans, the company expects that its
current cash and investments, together with proceeds from the planned equity
investment of $27.5 million by PPLP, are sufficient to fund its planned
operations into the second half of 2013, after data from the current trials of
IPI-145 in patients with advanced hematologic malignancies and of retaspimycin
hydrochloride plus docetaxel in patients with NSCLC have been obtained. The
company expects to provide updated 2012 financial guidance when it reports its
second quarter 2012 financial results, currently planned for August 7, 2012.

Conference Call Information

Infinity will host a conference call today, Wednesday, July 18, 2012, at 8:30
a.m. ET to discuss the agreement and provide an update on it PI3K program. A
live webcast of the conference call can be accessed in the “investors/media”
section of Infinity’s website at www.infi.com. To participate in the conference
call, please dial 1-877-316-5293 (domestic) or 1-631-291-4526 (international)
five minutes prior to start time. An archived version of the webcast will be
available on Infinity’s website for 30 days.

About Infinity Pharmaceuticals, Inc.

Infinity is an innovative drug discovery and development company seeking to
discover, develop and deliver to patients best-in-class medicines for diseases
with significant unmet need. Infinity combines proven scientific expertise with
a passion for developing novel small molecule drugs that target emerging disease
pathways. Infinity’s programs focused on the inhibition of the heat shock
protein 90, phosphoinositide-3-kinase and fatty acid amide hydrolase are
evidence of its innovative approach to drug discovery and development. For more
information on Infinity, please refer to the company’s website at www.infi.com.

Forward Looking Statements

This press release contains forward-looking statements within the meaning of The
Private Securities Litigation Reform Act of 1995. These statements involve risks
and uncertainties that could cause actual results to be materially different
from historical results or from any future results expressed or implied by such
forward-looking statements. Such forward-looking statements include the
expectation that Infinity will report results from the Phase 1 clinical trial

 

S-4



--------------------------------------------------------------------------------

of IPI-145 in patients with hematologic malignancies in the second half of 2012
and be able to expand this study in additional patient populations following
identification of the maximum tolerated dose, will begin Phase 2 development of
IPI-145 in asthma and rheumatoid arthritis in the second half of 2012, will
complete enrollment of the clinical trial evaluating retaspimycin hydrochloride
and docetaxel this Fall and to report data therefrom in the first half of 2013,
has cash runway into the second half of 2013 and will provide updated financial
guidance during its second quarter financial results call planned for August 7,
2012, and that we will be able to complete the transactions contemplated in the
securities purchase agreement with PPLP and the associated entities. These
forward looking statements also include those articulating our belief that
having global development commercialization rights is a key strategic
opportunity to create shareholder value, and that we expect to create such value
in the future. Such statements are subject to numerous factors, risks and
uncertainties that may cause actual events or results to differ materially from
the company’s current expectations. For example, there can be no guarantee that
any product candidate Infinity is developing will successfully complete
necessary preclinical and clinical development phases, that development of any
of Infinity’s product candidates will continue, or that positive data seen in
any clinical trial will be replicated in a larger patient population or in
subsequent trials. Further, there can be no guarantee that any positive
developments in Infinity’s product portfolio will result in stock price
appreciation. Management’s expectations could also be affected by risks and
uncertainties relating to: Infinity’s results of clinical trials and preclinical
studies, including subsequent analysis of existing data and new data received
from ongoing and future studies; the content and timing of decisions made by the
U.S. Food and Drug Administration, the U.S. Federal Trade Commission and other
regulatory authorities, investigational review boards at clinical trial sites
and publication review bodies; Infinity’s ability to enroll patients in its
clinical trials; unplanned cash requirements and expenditures, including in
connection with business development activities; development of agents by
Infinity’s competitors for diseases in which Infinity is currently developing
its product candidates; and Infinity’s ability to obtain, maintain and enforce
patent and other intellectual property protection for any product candidates it
is developing. These and other risks which may impact management’s expectations
are described in greater detail under the caption “Risk Factors” included in
Infinity’s quarterly report on Form 10-Q for the quarter ended March 31, 2012,
filed with the Securities and Exchange Commission on May 8, 2012. Any
forward-looking statements contained in this press release speak only as of the
date hereof, and Infinity expressly disclaims any obligation to update any
forward-looking statements, whether as a result of new information, future
events or otherwise.

###

 

S-5